Exhibit 10-F-18

OTTER TAIL CORPORATION

2014 STOCK INCENTIVE PLAN

2018 RESTRICTED STOCK AWARD AGREEMENT

FOR DIRECTORS

 

This Restricted Stock Award Agreement is between Otter Tail Corporation, a
Minnesota corporation (the “Corporation”), and the person named in the attached
Restricted Stock Award Certificate for Directors who is a Non-employee Director
(“Director”) of the Corporation effective as of the date of grant (the “Grant
Date”) set forth in the attached Restricted Stock Award Certificate for
Directors.

 

WHEREAS, the Corporation, pursuant to the Otter Tail Corporation 2014 Stock
Incentive Plan (the “Plan”), wishes to award to the Director a number of the
Corporation’s Common Shares, par value $5.00 per share (the “Common Shares”),
subject to certain restrictions and on the terms and conditions contained in
this Agreement and in the attached Restricted Stock Award Certificate for
Directors, which is made a part hereof.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and adequacy of
which are hereby acknowledged, the Corporation and the Director hereby agree as
follows:

 

1.     Award of Restricted Stock. The Corporation hereby grants to the Director,
effective as of the Grant Date, an award of restricted stock for that number of
Common Shares set forth in the attached Restricted Stock Award Certificate for
Directors (the “Shares”), on the terms and conditions set forth in this
Agreement, the Restricted Stock Award Certificate for Directors and the Plan.

 

2.     Rights of the Director with Respect to the Shares. With respect to the
Shares, the Director shall be entitled at all times on and after the date of
issuance of the Shares to exercise the rights of a shareholder of Common Shares
of the Corporation, including the right to vote the Shares and the right to
receive dividends thereon as provided in Section 8 hereof, unless and until the
Shares are forfeited pursuant to Section 5(b) hereof. The rights of the Director
with respect to the Shares shall remain forfeitable at all times prior to the
date or dates on which such rights become vested, and the restrictions with
respect to the Shares lapse, in accordance with Section 3, 4 or 5(a) hereof.

 

3.     Vesting. Subject to the terms and conditions of this Agreement, the
Shares shall vest, and the restrictions with respect to the Shares shall lapse,
in installments on the dates and in the amounts set forth in the attached
Restricted Stock Award Certificate for Directors if the Director remains
continuously a Director of the Corporation until the respective vesting dates.

 

4.     Change of Control. Notwithstanding the vesting provision contained in
Section 3 above, but subject to the other terms and conditions set forth herein,
upon the occurrence of a Change in Control (as defined in the Plan) prior to any
termination of the Director’s service on the Board, the Director shall become
immediately and unconditionally vested in all of the Shares, and the
restrictions with respect to all of the Shares shall lapse.

 

 

--------------------------------------------------------------------------------

 

 

5.     Early Vesting; Forfeiture.

 

(a)          If the Director’s service on the Corporation’s Board ceases for any
of the following reasons:

 

 

(i)

Disability;

 

(ii)

Death;

 

(iii)

Retirement from the Board at the first Annual Shareholder meeting following the
Director’s 72nd birthday; or

 

(iv)

Resignation from the Board at the end of a term prior to a Director’s 72nd
birthday, with appropriate prior notice, and subject to the approval of the
Compensation Committee in its sole discretion,

 

and such service ends prior to the vesting of the Shares pursuant to Section 3
or 4 hereof, then the Director (or the Director’s legal representatives,
beneficiaries or heirs, as the case may be,) shall become immediately vested, as
of the date of such disability, death, retirement or action by the Compensation
Committee following the resignation of the Director, in all of the unvested
Shares, and the restrictions with respect to all of such Shares shall lapse.

 

No transfer by will or the applicable laws of descent and distribution of any
Shares which vest by reason of the Director’s death shall be effective to bind
the Corporation unless the Committee shall have been furnished with written
notice of such transfer and a copy of the will or such other evidence as the
Committee may deem necessary to establish the validity of the transfer.

 

(b)     If the Director’s service on the Corporation’s Board ceases for reasons
other than disability, death, retirement or resignation as set forth in Section
1(a)(iv) above prior to the vesting of the Shares pursuant to Section 3 or 4
hereof, the Director’s rights to all of the unvested Shares shall be immediately
and irrevocably forfeited, including the right to vote such Shares and the right
to receive cash dividends.

 

6.     Restriction on Transfer. Until the Shares vest pursuant to Section 3, 4
or 5(a) hereof, none of the Shares may be sold, assigned, transferred, pledged,
hypothecated or otherwise disposed of or encumbered, and no attempt to transfer
the Shares, whether voluntary or involuntary, by operation of law or otherwise,
shall vest the transferee with any interest or right in or with respect to the
Shares.

 

 

--------------------------------------------------------------------------------

 

 

7.     Issuance and Custody of Certificates.

 

(a)     The Corporation shall cause to be issued uncertificated book-entry
shares, registered in the Director’s name, representing the Shares. These Shares
shall be held as restricted Shares until the vesting dates, be subject to an
appropriate stop-transfer order and shall bear the following restrictive legend:

 

“The Common Shares represented by book-entry are subject to forfeiture and are
subject to the restrictions against transfer as contained in the Otter Tail
Corporation 2014 Stock Incentive Plan and a Restricted Stock Award Agreement
between Otter Tail Corporation and the registered owner of such shares. Release
from such restrictions, terms and conditions shall be made only in accordance
with the provisions of the Plan and the Agreement, copies of which are on file
in the office of the Secretary of Otter Tail Corporation.”

 

(b)     Upon execution of this Agreement, the Director shall execute and deliver
to the Corporation a stock power or stock powers relating to the Shares.

 

(c)     After any Shares vest pursuant to Section 3, 4 or 5(a) hereof, and
following payment of the applicable withholding taxes pursuant to Section 9
hereof, the Corporation shall promptly cause to be issued a certificate or
certificates, registered in the Director’s name or in the name of the Director’s
legal representatives, beneficiaries or heirs, as the case may be, representing
such vested Shares (less any shares withheld to pay withholding taxes), free of
the legend provided in Section 7(a) hereof and any stop-transfer order with
respect to such Shares, and shall cause such certificate or certificates to be
delivered to the Director or the Director’s legal representatives, beneficiaries
or heirs, as the case may be.

 

8.        Distributions and Adjustments.

 

(a)     If any Shares vest in the Director subsequent to any change in the
number or character of the Common Shares of the Corporation (through
recapitalization, stock split, stock dividend, reorganization, merger,
consolidation or otherwise), the Director shall then receive upon such vesting
the number and type of securities or other consideration which the Director
would have received if such Shares had vested prior to the event changing the
number or character of the outstanding Common Shares.

 

(b)     Any additional Common Shares of the Corporation, any other securities of
the Corporation and any other property (except for cash dividends or other cash
distributions) distributed with respect to the Shares prior to the date or dates
the Shares vest shall be subject to the same restrictions, terms and conditions
as the Shares to which they relate and shall be promptly deposited with the
Secretary of the Corporation or a custodian designated by the Secretary.

 

(c)     Any cash dividends or other cash distributions payable with respect to
the Shares shall be distributed to the Director at the same time cash dividends
or other cash distributions are distributed to shareholders of the Corporation
generally.

 

9.        Income Tax Matters. The Director acknowledges that the Director will
consult with the Director’s personal tax advisor regarding the income tax
consequences of the grant of the Shares, or any other matters related to this
Agreement. Income taxes will not be withheld in connection with the vesting of
shares under this Agreement.

 

3

--------------------------------------------------------------------------------

 

 

10.     Miscellaneous.

 

(a)      The Corporation shall reserve and keep available such number of Common
Shares as will be sufficient to satisfy the requirements of this Agreement.

 

(b)     The Corporation shall not be required to deliver any Shares until the
requirements of any federal or state securities laws, rules or regulations or
other laws or rules (including the rules of any securities exchange) as may be
determined by the Corporation to be applicable are satisfied.

 

(c)     If any of the shares covered by this Agreement are not registered under
the Securities Act of 1933 at the time of their issuance hereunder, the Director
represents and agrees that all such shares purchased under this grant will be
acquired for investment and not for resale.

 

(d)     As used in this Agreement, the term “Common Shares” shall mean the
Common Shares of the Corporation as authorized at the Grant Date and “Fair
Market Value” shall have the meaning ascribed to them in the Plan.

 

(e)     This grant of Shares is granted pursuant to the Plan and is subject to
all the terms and conditions contained therein. A copy of the Plan is available
to the Director upon request.

 

(f)     This Agreement shall be governed by and construed in accordance with the
laws of the State of Minnesota.

 

(g)     Headings in this Agreement are for convenience of reference only and
shall not be deemed in any way to be material or relevant to the construction or
interpretation of this Agreement or any provision hereof.

 

(h)     THIS RESTRICTED STOCK AWARD AGREEMENT FOR DIRECTORS IS ATTACHED TO AND
MADE A PART OF A RESTRICTED STOCK AWARD CERTIFICATE FOR DIRECTORS AND SHALL HAVE
NO FORCE OR EFFECT UNLESS SUCH RESTRICTED STOCK AWARD CERTIFICATE FOR DIRECTORS
IS DULY EXECUTED AND DELIVERED BY THE CORPORATION AND THE DIRECTOR.

 

* * * * * * * *

 

4

--------------------------------------------------------------------------------

 

 

OTTER TAIL CORPORATION

2014 STOCK INCENTIVE PLAN

 

RESTRICTED STOCK AWARD CERTIFICATE FOR DIRECTORS

 

This certifies the award of restricted stock as specified below which has been
granted under the Otter Tail Corporation 2014 Stock Incentive Plan (the “Plan”),
the terms and conditions of which are incorporated by reference herein and made
a part hereof. In addition, the award shown in this Certificate is
nontransferable and is subject to the terms and conditions set forth in the
attached 2018 Restricted Stock Award Agreement for Directors of which this
Certificate is a part.

 

[Name and address of recipient]

 

 

[Social Security Number of recipient]

 

You have been granted the following Award:

 

Grant Type:

Restricted Stock

Number of Common Shares:

              

Grant Date:

April 9, 2018

 

Vesting Schedule:

 

 Date

 

Number of

Restricted Stock Vested

April 8, 2019

 

                                  

April 8, 2020

                                    

April 8, 2021

                                    

 

   

 

By the Corporation’s and your signature below, it is agreed that this award of
restricted stock is governed by the terms and conditions of the 2018 Restricted
Stock Award Agreement for Directors, a copy of which is attached and made a part
of this document, and the Corporation’s 2014 Stock Incentive Plan, a copy of
which is enclosed.

 

 

OTTER TAIL CORPORATION

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Chuck MacFarlane

Its:  President and CEO

 

                  [Name of Recipient]  

                     

5

 